                                                                                                      filed
             1                                       UNITED STATES DISTRICT COURT                          ^ 9 2019
                                                                                                      SUS/\N
             2                                     NORTHERN DISTRICT OF CALIFORNIA^SfH distr/ct
                                                                                                   OAKuimom^^'FORNIA
             3

             4      USA,                                                  Case No. 4:19-mi-70541-MAG-3 (DMR)
                                      Plaintiff,
             5
                                                                          Charging District's Case No.
                            V.
             6
                                                                          19-MJ-01518
             7      JOSE MANUEL LOPEZ MOLINA,
                                      Defendant.
             8

             9                                COMMITMENT TO ANOTHER DISTRICT

            10           The defendant has been ordered to appear in the Central District of California, Los
            11   Angeles.

       a    12           The defendant may need an interpreter for this language: Spanish.

o^          13           The defendant:             ()will retain an attorney.
.a o        14                                      (X)is requesting court-appointed counsel.
 c/2   O

Q _o        15           The defendant remains in custody after the initial appearance.
       'C
 <P
03
•4-J

m
       Q    16
T3 E
(D
.-S -C
       lU
            17          IT IS ORDERED: The United States Marshal must transport the defendant, together with
c t;

            18   a copy ofthis order, to the charging district and deliver the defendant to the United States Marshal

            19   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

            20   of the charging district should immediately notify the United States Attorney and the Clerk ofthe
            21   Clerk for that district of the defendant's arrival so that further proceedings may be promptly
            22   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the
            23   charging district.

            24   Dated: April 19,2019

            25
                                                                      TONNA M. RYU
            26                                                       United States Magistrate Judge

            27
                 Cc: Copy to parties via ECF; 2 Certified copies to the U.S. Marshal; Pret. Svcs.
            28
